                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION


Stanley Cortez Ferguson,                )                     C/A No.: 2:17-cv-02422-TLW
                                        )
                    Plaintiff,          )
                                        )
             v.                         )
                                        )                            ORDER
Nancy A. Berryhill,                     )
Acting Commissioner of Social Security, )
                                        )
                    Defendant.          )
____________________________________)

          Plaintiff Stanley Cortez Ferguson brought this action pursuant to 42 U.S.C. § 405(g),

seeking judicial review of the Commissioner of Social Security’s final decision denying Plaintiff’s

claims for disability insurance benefits. ECF No. 1. This matter is before the Court for review of

the Report and Recommendation (R&R) filed by United States Magistrate Judge Baker, ECF No.

24, to whom this case was previously assigned pursuant to the provisions of 28 U.S.C.

§ 636(b)(1)(B) and Local Civil Rule 73.02(B)(2), (D.S.C.). In the R&R, the Magistrate Judge

recommends dismissing Plaintiff’s case pursuant to Rule 41(b). No objections have been filed.1

          This Court is charged with conducting a de novo review of any portion of the Magistrate

Judge’s Report to which a specific objection is registered and may accept, reject, or modify, in

whole or in part, the recommendations contained in that Report. See 28 U.S.C. § 636. In the

absence of objections to the R&R, this Court is not required to give any explanation for adopting

the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

          In light of the standard above, this Court has carefully reviewed the Magistrate Judge’s

R&R. The Court notes that one notice was sent to Plaintiff and not returned as undeliverable. See



1
    The Court notes that the R&R sent to Plaintiff was returned as undeliverable.
ECF No. 15 (sent on April 16, 2018). This notice indicated that Plaintiff’s case “may be dismissed

for violating this Order.” Id. A second order, ECF No. 20 (dated May 23, 2018), and the R&R,

ECF No. 24 (dated July 24, 2018), included notifications regarding dismissal with prejudice. Both

were returned as undeliverable. In summary, Plaintiff was warned that his case could be dismissed

for violation of a court order. Subsequent orders sent indicated the dismissal would be pursuant to

Rule 41(b) and with prejudice. It is reasonable, in light of the three notices sent to Plaintiff (two

orders and the R&R), to conclude he has abandoned this action. For these reasons, the R&R is

hereby ACCEPTED, and Plaintiff’s case is DISMISSED.

       IT IS SO ORDERED.

                                                              ___________________________
                                                              V7HUU\/:RRWHQ
                                                              Terry L. Wooten
                                                              Chief United States District Judge

October 3, 2018
Columbia, South Carolina
